1700DETAILED ACTION
	Claims 102-115 and 117-126 are currently pending in the instant application.  Claims 102, 103, 105, 107-115, and 118-126 appear allowable over the prior art of record.  Claims 104, 106, and 117 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 18 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No’s. 10392376, 10800769, and 10894052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 18 November 2022 have been fully considered and entered into the instant application.  
In regards to the 35 USC 112(a) rejection of claims 104 and 106, applicants argue that one of ordinary skill in the art would readily appreciate that Na2CO3 and K2CO3 are interchangeable and a variety of solvents, including water, can be used, while pointing to paragraph [0444].  Paragraph [0444] does not provide any written description for Na2CO3 or water being used in the preparation of compound 203.  While applicant is arguing 103 rational, the instant rejection is a written description rejection.  Applicant has not provided any page numbers or paragraph numbers which provide written description for Na2CO3 or water being utilized in Scheme II.  The procedure of example 24 only provides support for preparing the specific compound of example 24 wherein R1-R4 are specifically defined, and the reaction conditions are specifically defined, which differ from the general Scheme II by Na2CO3, water, and temperature.

Applicant’s amendment has overcome the 35 USC 112(b) rejection of claims 119-125 as R4 has been properly defined.
Applicant’s amendment has overcome the 35 USC 112(d) rejection of claims 110 and 116 as claim 112 has been amended to be dependent upon claim 110 and claim 116 has been cancelled.
In regards to the 35 USC 112(d) rejection of claim 117, while applicant has amended claim 117 by changing the dependency to claim 111, the rejection is maintained as claim 117 fails to further limit claim 111.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 104 and 106 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 

    PNG
    media_image1.png
    229
    659
    media_image1.png
    Greyscale
.  This scheme does not provide for the use of Na2CO3 (instant claim 104) or water (instant claim 106).  While example 24, page 154: 
    PNG
    media_image2.png
    174
    590
    media_image2.png
    Greyscale
 (referenced in example 39a and 39b, page 171) provides the use of Na2CO3 and water in the specific preparation of the formula 24:  and 39a and 39b, these specific examples only provide support for preparing certain compounds of formula 203 with specific substituents on R1, R2, R3 and R4.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 117 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 117 depends from claim 111, which provides specific pyridine variables for R4, pyridine-3-yl and pyridine-4-yl.  However, claim 117, which is dependent upon claim 111, defines R4 as pyridine, which is broader than claim 111 from which it depends.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					15 February 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600